Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2008-7008


                                EUGENE A. FOWLER,

                                                            Claimant-Appellant,


                                          v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      Eugene A. Fowler, of Miles City, Montana, pro se.

       Sean B. McNamara, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel on the
brief were David J. Barrans, Deputy Assistant General Counsel, and Martie Adelman,
Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                     NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                     2008-7008

                               EUGENE A. FOWLER,

                                                    Claimant-Appellant,

                                          v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                    Respondent-Appellee.


Appeal from the United States Court of Appeals for Veterans Claims in 05-2062, Judge
Lawrence B. Hagel.
                          __________________________

                            DECIDED: February 5, 2008
                          __________________________


Before GAJARSA, LINN, and DYK, Circuit Judges.

PER CURIAM.

      Eugene A. Fowler (“Fowler”) appeals from an August 21, 2007 final judgment of

the United States Court of Appeals for Veterans Claims (“Veterans Court”), affirming a

July 5, 2005 decision by the Board of Veterans’ Appeals (“Board”) that denied

entitlement to service connection for post-traumatic stress disorder. Because Fowler’s

arguments on appeal relate to issues over which we do not have jurisdiction, see 38

U.S.C. § 7292(d)(2), we dismiss.

      Our jurisdiction to hear appeals from the Veterans Court is strictly limited to

questions of law; we have no jurisdiction to review “(A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as applied to the facts of a

particular case.” 38 U.S.C. § 7292(d)(2). Fowler does not contend that the Veterans

Court’s decision involved the validity or interpretation any statute or regulation. Rather,

Fowler’s arguments on appeal all relate to alleged errors in the Board’s finding that

there was no service connnection.            Such arguments are directed to factual

determinations and the application of law to facts—issues outside the scope of our

jurisdiction. Accordingly, because Fowler fails to present an issue over which we have

jurisdiction, the appeal is dismissed.

                                         COSTS

       No costs.




2008-7008                                2